Citation Nr: 0405076	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for focal 
glomerulonephritis with chronic hematuria, to include any 
genitourinary disability manifested by hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1994 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in February 2001, 
when it was for additional development.  The development 
requested has been completed.  However, due to recent 
theories of entitlement expressed at a recent hearing before 
the Board in March 2003, the Board finds that the case must 
again be remanded for an additional Department of Veterans 
Affairs (VA) examination and opinion, as explained more fully 
below.  

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In her original claim, the veteran sought service connection 
for blood in the urine and kidney disease, and following VA 
general medical examination which included a diagnosis of 
focal glomerulonephritis with chronic microscopic hematuria 
based on the veteran's report of medical history, a June 1999 
rating decision denied service connection for 
glomerulonephritis (claimed as kidney problems/blood in 
urine).  The rating decision further noted that there had 
been a pre-service diagnosis of microscopic hematuria when 
the veteran was 11 years old (1984), the veteran was told she 
had glomerulonephritis in September 1982, and she experienced 
episodes of hematuria during service in 1995.  However, 
private cystoscopy and bilateral retrograde pyelograms 
conducted in April 2000 were interpreted to reveal chronic 
ulcerative cystitis.  In addition, although the May 2002 VA 
genitourinary examiner could not state whether the veteran's 
preexisting glomerulonephritis underwent any increase in 
disability during her active service, he went on to state 
that the veteran's hematuria could also be related to 
interstitial cystitis that occurred at some point during her 
military service without providing an opinion as to whether 
interstitial cystitis was incurred in or aggravated as a 
result of active service.  

Consistent with the above, the veteran's representative 
observed at the time of the veteran's hearing before the 
Board in March 2003, that at the time the veteran filed her 
claim for service connection for blood in her urine, she did 
not stipulate to its origin, noting that the regional office 
(RO) had only examined whether her preexisting 
glomerulonephritis had been aggravated during service 
(transcript (T.) at pp. 13-14).  The veteran's representative 
further contended that there was a link between the 
administration of Motrin during service and the origin of the 
veteran's interstitial cystitis, and that hematuria had also 
been linked to her interstitial cystitis (T. at pp. 13-14).

Therefore, based on all of the foregoing, the Board finds 
that the veteran should be afforded another appropriate VA 
examination to determine whether it is at least as likely as 
not that any current genitourinary disorder manifested by 
hematuria, including interstitial cystitis, was either 
incurred during active service or preexisted service and 
underwent an increase in disability as a result of service.  
The examiner should also be requested to specifically state 
whether any current diagnosis of interstitial cystitis is 
directly related to the administration of Motrin during 
service or is otherwise representative of increased 
preexisting genitourinary disability associated with the in-
service administration of Motrin.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA), and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The veteran should be afforded an 
appropriate VA genitourinary examination 
to determine the nature and etiology of 
any current genitourinary disorder 
manifested by hematuria, including 
interstitial cystitis.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
genitourinary disorder manifested by 
hematuria, including interstitial 
cystitis, was either incurred during 
active service or preexisted service and 
underwent an increase in disability as a 
result of service.  The examiner should 
also be requested to specifically state 
whether any current diagnosis of 
interstitial cystitis is directly related 
to the administration of Motrin during 
service or is otherwise representative of 
increased preexisting genitourinary 
disability associated with the in-service 
administration of Motrin.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	D.  HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


